Citation Nr: 9906099	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-09 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for benign mixed tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Don Hayden, Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  The Report of Discharge (DD Form 214) shows that he 
was awarded the Vietnam Service Medal and the Combat 
Infantryman Badge, among other decorations.  

The present matter has come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO).  

In October 1998, the RO denied service connection for 
tinnitus.  The veteran was notified of that decision later 
that month and has not submitted a notice of disagreement.  
Accordingly, the Board will not consider that matter.  The 
veteran is advised that he has until October 1999 to submit a 
notice of disagreement with that rating decision if he wishes 
to appeal it.  


FINDINGS OF FACT

1.  There is no competent evidence that a benign mixed tumor 
was present in service, is a result of in-0service herbicide 
exposure, or is otherwise related to service. 

2.  Hearing loss is the result of acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The claim for service-connection for benign mixed tumor 
is not well grounded.  38 U.S.C.A. § 5107(a) (1991).

2.  Hearing loss is the result of an injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

A September 1965 induction examination found the veteran's 
ears and drums to be normal.  An audiometry examination found 
pure tone air conduction thresholds in decibels (converted 
from ASA to ISO standards) to be :




HERTZ


500
1000
2000
4000
RIGHT
15
10
5
0
LEFT
15
10
10
5

There is record of an undated audiogram which apparently has 
not been interpreted that shows all thresholds to be 
20 decibels or less except for what appears to be a 30-
decibel threshold at 6,000 hertz.  Service medical records do 
not show any complaints or findings regarding the ears or 
impaired hearing.  

An August 1967 separation examination revealed that the 
veteran's head, face, neck, scalp, ears and drums were 
normal.  The report of the examination does not show that an 
audiometric examination was performed.  The section entitled 
"summary of Defects and Diagnoses" is blank.  

A preemployment physical examination for the Post Office 
Department conducted in July of 1968 found the veteran's 
auditory acuity to be 20/20 in each ear for normal 
conversation.  There was no evidence of disease or injury of 
either ear or of a tumor.

In April 1995, J. C. Klahn, M. D., referred the veteran to W. 
Mimms, M.D., for a lump below the angle of his right jaw, 
which had been noted since 1988.  

According to an April 1995 initial office visit note by Dr. 
Mimms, the veteran reported that Dr. Klahn had discovered a 
node in the right side of his neck about five years before 
and that the tumor had gotten larger during that time period.  
He said that he had noise trauma from gunfire while in 
Vietnam and indicated that on a physical examination for his 
job he had been told that he had a high frequency 
neurosensory hearing loss.  He denied any ear pain, twinge or 
vertigo.  On examination, there was a well-circumscribed, 
firm, mass measuring 4.3 by 2.5 centimeters, located over the 
"carotid" bulb posteriorly, inferiorly in the submental 
triangle.  The pertinent impressions were bilateral high 
frequency neurosensory hearing loss by history and cervical 
mass, right side.  He underwent a biopsy, which described the 
nodule as being at the right angle of the jaw.  After 
evaluation, a benign mixed tumor of the salivary gland of the 
right side was diagnosed.  

An audiogram performed by Dr. Mimms's office in May 1995 
showed the following pure tone air conduction thresholds in 
decibels: 




HERTZ


500
1000
2000
4000
RIGHT
15
15
30
100
LEFT
20
25
40
105

The pure tone average from 500 to 2,000 hertz range was 
reported to be 20 decibels in the right ear and 28 decibels 
in the left ear.  The speech reception threshold was reported 
to be 25 in the right and 30 in the left.  

In May 1995, the veteran was found to have a benign mixed 
tumor at the anterior-inferior border of the right parotid.  
He underwent right neck exploration and partial right 
parotidectomy with removal of the benign mixed tumor.  

A May 1995 treatment note by Dr. Mimms shows that the veteran 
indicated he had significant acoustic trauma from noise in 
Vietnam but otherwise knew of no other precipitating cause.  
The veteran said that on a physical examination for his job, 
he was told that he had a high frequency, neurosensory 
hearing loss.  He said that he didn't have any previous 
audiograms for comparison.  


An audiogram performed in October 1996 by Dr. Mimm's office, 
in pertinent part, showed pure tone air conduction thresholds 
in decibels to be:  




HERTZ


500
1000
2000
4000
RIGHT
15
15
35
90
LEFT
20
25
50
90

Dr. Mimms reported that the audiometric study showed hearing 
in the right ear within the normal range below 2,000 hertz 
with a severe to profound hearing loss above 2,000 hertz.  
The speech reception threshold was 25 dBHL and discrimination 
score was 88 percent at 30 dBSL.  In the left ear the hearing 
was within the normal range below 1.5 kilohertz (1500 hertz) 
with a severe to profound sensorineural hearing loss above 
1.5 kilohertz.  The speech reception threshold was 30 dBHL 
and the speech discrimination score was 92 percent at 30 
dBSL.  He said that the audiometric pattern was attributed to 
exposure to excessively high levels of noise, considering the 
absence of central nervous system disorder and/or systemic 
disorders.  

In February 1997, the veteran said that while in combat he 
was in many engagements with enemy units which involved small 
arms fire, bombing from attack aircraft, rocket fire from 
helicopters, artillery fire, and the use of plastic 
explosives.  He said that at one time he was very near the 
muzzle of a 105-millimeter recoilless rifle when it was fired 
and that he could not hear for an hour after that.  He said 
that upon his return from Vietnam he had worked in an office 
for one year and then went to work for the Postal Service as 
a letter carrier.  He contended that his occupations in 
service had not exposed him to any situations or environments 
which could create hearing problems.  He also reported 
exposure to herbicides from use at base camps and the water 
that they drank from streams and rivers while in the field.  
An August 1998 letter was to essentially the same effect.  

Criteria and Analysis

Benign Tumor

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  There are time limits within which some of 
the diseases must be manifested.  Note 1: The term "soft-
tissue sarcoma" includes the following: Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. §§ 3.307, 3.309(e).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

There is medical evidence that the veteran had a benign mixed 
tumor many years after service.  Service medical records, 
including the separation examination report, do not show any 
growth, nodule or tumor.  Also, his history, as recorded by 
both Dr. Klahn and Dr. Mimms, is consistent with a post-
service onset.  

In essence, the veteran relates the mixed tumor to exposure 
to herbicides while in Vietnam.  However, the benign mixed 
tumor is not a disease which may be presumed to have resulted 
from herbicide exposure.  38 C.F.R. § 3.309(e).  There is no 
competent evidence that the benign mixed tumor was present in 
service, that it was caused by herbicide exposure, or that it 
was otherwise related to service.  Therefore the veteran has 
not submitted a well-grounded claim.  A well-grounded claim 
for service-connection for the tumor requires competent 
evidence of a disease or injury in service and of a nexus 
between the disease or injury in service and the post-service 
tumor.  Such evidence must be medical evidence, since it must 
address medical diagnosis and/or causation.  Grottveit, 
supra.  As there is nothing in the record to establish that 
the veteran is competent to express a medical opinion and he 
has submitted no competent evidence of such a relationship, 
the claim is not well grounded.  38 U.S.C.A. § 5107(a).  

The veteran has not identified any additional, available, 
evidence which, if true, would make the claim for service 
connection for benign mixed tumor plausible.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Hearing Loss

Alternatively, the veteran relates his hearing loss to 
exposure to herbicides and to acoustic trauma while in 
combat.  He says he was exposed to acoustic trauma during 
combat and has not been in a significantly noisy environment 
subsequent to service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Hearing is within normal limits when pure tone air conduction 
thresholds are 20 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

Initially, the Board finds that the claim for service-
connection for hearing loss is well grounded.  There is 
medical evidence of disabling hearing loss, competent 
evidence of noise exposure in service in the form of the 
veteran's statements, and medical evidence of a nexus between 
the disabling hearing loss and the in-service noise exposure 
in the form of a statement from Dr. Mimms.  Caluza, 7 Vet. 
App. 498.  It appears that all pertinent evidence has been 
obtained.  38 U.S.C.A. § 5107(a).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(West 1991); 
38 C.F.R. § 3.304(d) (1998).  

There is no medical evidence relating hearing loss to 
herbicide exposure and the veteran's statement that he was 
told that he had a high frequency, neurosensory hearing loss 
on a physical examination for his job, is not competent 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  It is 
noted, in fact, that the examination report dated in July 
1968 for postal service employment shows normal hearing on 
voice testing and does not mention any hearing loss, high 
frequency or otherwise.

Where, as here, the veteran engaged in combat, satisfactory 
lay evidence that an injury or disease was incurred in 
service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1997).  However, competent evidence 
of a nexus between a current disability and service is still 
required.  Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) the United 
States Court of Appeals for the Federal Circuit (Court) 
articulated a three-step sequential analysis, to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b) (1991).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence. If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists. At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the veteran has served in combat and has stated 
that he had hearing loss in service as a result of the 
combat.  His statements are satisfactory evidence of hearing 
problems in service (although not "hearing loss" as such); 
however, hearing loss is consistent with the circumstances, 
conditions, or hardships of combat service.  Thus the first 
two steps have been satisfied.  

Therefore, the VA must weigh any evidence contrary to that 
which established the presumption of service connection.  The 
contrary evidence is essentially a lack of evidence.  The 
only identified audiometric study during service, was 
performed when the veteran entered service and showed normal 
hearing.  The employment examination was not reported to show 
hearing loss, but, apparently, used only spoken voice and did 
not use measured pure tone air conduction testing.  A 
determination of hearing loss is based on pure tone air 
conduction thresholds.  See 38 C.F.R. § 3.385 and Hensley.  
The only thing that the employment examination showed was 
that any hearing loss was not sufficient to impair the 
veteran's ability to hear ordinary conversation.  It is not 
sufficiently probative to constitute clear and convincing 
evidence that hearing loss was not present in service.   

38 U.S.C.A. §  1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required. 
See Brammer v. Derwinski, 3 Vet. App. 223 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), Lathan v Brown, 7 Vet. 
App. 359 (1995) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).  By providing that "lay or other evidence" that meets 
the requirements of section 1154(b) shall be accepted as 
"sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service", section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury. The term 
"service-connection" is used in section 1154(b) to refer to 
proof of incurrence or aggravation of that disease or injury 
in service, rather than to 

Dr. Mimms has related the veteran's hearing loss to exposure 
to excessively high levels of noise.  The veteran has stated 
that the only time he was exposed to high noise levels was in 
combat.  The Board finds this evidence sufficient to 
establish that there is a causal relationship between 
acoustic trauma in combat and hearing loss; thus, service 
connection is warranted. 


ORDER

Service-connection for benign mixed tumor is denied. 
Service-connection for hearing loss is granted.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

